Citation Nr: 1142390	
Decision Date: 11/16/11    Archive Date: 11/30/11

DOCKET NO.  08-20 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an increased disability rating for service-connected right shoulder chronic tendonitis, currently rated as 10 percent disabling.

2.  Entitlement to a disability rating in excess of 10 percent disabling for service-connected degenerative disk disease of the lumbar spine prior to June 13, 2007.

3.  Entitlement to an increased disability rating for service-connected degenerative disk disease of the lumbar spine in excess of 20 percent disabling on or after June 13, 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

S. Heneks, Counsel


INTRODUCTION

The Veteran served on active duty from March 1981 to March 1985 and from April 1986 to December 1989.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In his substantive appeal to the Board, received in July 2008, the Veteran requested a travel board hearing.  In an August 2008 letter, the Veteran withdrew his request for a personal hearing before the Board and elected a hearing before a Decision Review Officer (DRO).  In September 2008, he withdrew his request for a DRO hearing.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

With regard to this claim for an increased rating for his service-connected degenerative disk disease of the lumbar spine, the Veteran has asserted that he has radiating pain that travels from his spine to his legs.  A September 2006 VA record noted right sided sciatica but negative straight leg test.  By October 2007, the Veteran reported that he had right sided pain that radiated to his ankle and left sided pain that radiated to his "in[t]erior buttock".  It also appears that the Veteran received a series of steroid injections to his back in late 2007 and 2008.

During the most recent October 2008 VA examination, a neurological examination of the lower extremities was conducted.  Heel and toe gait was normal, straight leg raising was negative, deep tendon reflexes were 2+ overall, and sensation was intact.  

The Board concludes that the Veteran should be reexamined to more fully address his complaints of radiculopathy in his bilateral lower extremities.  Further, the Board observes that at the time of his July 2007 VA examination, the examiner did not have the benefit of the claims file for review.  Although the October 2008 VA examiner noted that he was comparing this examination with the July 2007 VA examination findings, he did not indicate if he reviewed the complete claims file.  Accordingly, a remand for new VA examinations wherein the history of the Veteran's disabilities is considered is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA records dated from September 2009 to the present.

2.  The Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service-connected right shoulder chronic tendonitis.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected right shoulder chronic tendonitis.  The examiner should report all signs and symptoms necessary for rating the Veteran's right shoulder chronic tendonitis under the applicable rating criteria.  The examiner should address any functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995). The examiner should also comment as to the impact of right shoulder chronic tendonitis on the Veteran's daily activities and his ability to maintain employment.  

3.  The Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service-connected degenerative disk disease of the lumbar spine.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected degenerative disk disease of the lumbar spine.  The examiner should report all signs and symptoms necessary for rating the Veteran's degenerative disk disease of the lumbar spine under the applicable rating criteria.  The examiner should address any functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The examiner should undertaken any necessary to determine if the Veteran has any lower extremity radiculopathy or other neurological disability related to his degenerative disk disease of the lumbar spine.  The examiner should also comment as to the impact of degenerative disk disease of the lumbar spine on the Veteran's daily activities and his ability to maintain employment.  

4.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


